MEMORANDUM **
Cesar Humberto Zuniga-Carmona, his wife, Maria Estella Carmona De Zuniga, and their daughter, Sandra Janet Zuniga-Carmona, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its prior order affirming without opinion an immigration judge’s (“IJ”) denial of relief. We deny in part and dismiss in part the petition for review.
Petitioners have waived any challenge to the BIA’s order denying their motion for reconsideration by failing to raise any arguments in their opening brief challenging that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to consider Petitioners’ arguments related to the BIA’s underlying order affirming the IJ’s denial of cancellation of removal, because Petitioners failed to timely petition this court for review of that decision. See id. at 1258.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.